 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PEGGY LOPEZ,                                    No. 2:17-CV-1451-KJM-DMC
12                      Plaintiff,
13           v.                                       ORDER
14    LASSEN JACKSON COMMUNITY
      PARTNERS, et al.,
15
                        Defendants.
16

17

18                 Plaintiff, who is proceeding pro se, brings this civil action. Defendants have filed

19   a motion to dismiss, noticed for hearing on January 8, 2019. On the court’s own motion, the

20   hearing is rescheduled to the following day, January 9, 2019, at 10:00 a.m. before the undersigned

21   at 2986 Bechelli Lane, Redding, California. The parties may appear telephonically through

22   CourtCall. The initial scheduling conference set for November 28, 2018, is vacated pending

23   resolution of defendants’ motion to dismiss.

24                 IT IS SO ORDERED.

25

26   Dated: October 23, 2018
                                                          ____________________________________
27                                                        DENNIS M. COTA
28                                                        UNITED STATES MAGISTRATE JUDGE
                                                      1
